



 
CIENA CORPORATION
2017 OMNIBUS INCENTIVE PLAN
(Effective March 23, 2017)
1
PURPOSE



The purpose of the Ciena Corporation 2017 Omnibus Incentive Plan (the “Plan”) is
to promote the long-term financial success of the Company, by (i) enabling the
Company and its Affiliates to attract and retain highly qualified officers,
directors, key employees and other personnel, and (ii) to motivate and
incentivize such persons to provide the highest level of performance on behalf
of the Company, by providing an opportunity to acquire or increase an ownership
interest in the Company.
The Company previously adopted the Ciena Corporation 2008 Omnibus Incentive Plan
(the “2008 Plan”), which provided for the grant of similar Awards. Following the
Effective Date of this Plan, the 2008 Plan will no longer be used for future
grants of Awards and any shares available remaining thereunder will be included
within the Authorized Share Amount in accordance with Section 4.1. All
outstanding awards under the 2008 Plan shall continue in full force and effect,
subject to their original terms.
2
DEFINITIONS



For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:
2.1    Affiliate” means, with respect to the Company, any company or other trade
or business that controls, is controlled by, or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary. For purposes of granting Options
or Stock Appreciation Rights, an entity may not be considered an Affiliate
unless the Company holds a “controlling interest” in such entity, where the term
“controlling interest” has the same meaning as provided in Treasury Regulation
Section 1.414(c)-2(b)(2)(i), provided that the language “at least 50 percent” is
used instead of “at least 80 percent” and, provided further, that where granting
of Options or Stock Appreciation Rights is based upon a legitimate business
criteria, the language “at least 20 percent” is used instead of “at least 80
percent” each place it appears in Treasury Regulation Section
1.414(c)-2(b)(2)(i).


2.2     “Applicable Law” means the legal requirements relating to the Plan and
the Awards under (a) applicable provisions of the Code, the Securities Act, the
Exchange Act, any rules or regulations thereunder, and any other laws, rules,
regulations, and government orders of any jurisdiction applicable to the Company
or its Affiliates, (b) applicable provisions of the corporate, securities, tax,
and other laws, rules, regulations, and government orders of any jurisdiction
applicable to Awards granted to residents thereof, and (c) the rules of any
stock exchange on which the Stock is listed or publicly traded.


2.3    “Authorized Share Amount” shall have the meaning set forth in Section
4.1.


2.4    “Award” means a grant of an Option, Stock Appreciation Right,
Unrestricted Stock, Restricted Stock, Restricted Stock Unit (including deferred
stock units), Performance Stock, Performance Stock Unit, Performance Award or
Cash Incentive Award under the Plan.


2.5    “Award Agreement” means an agreement between the Company and a Grantee,
in written or electronic form, which evidences and sets out the terms and
conditions of an Award.
2.6    “Benefit Arrangement” shall have the meaning set forth in Section 13.


2.7    “Board” means the Board of Directors of the Company.





--------------------------------------------------------------------------------







2.8    “Cash Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section 12) over the applicable Performance
Period (the Company’s fiscal year, unless otherwise specified by the Committee).


2.9    “Cause” means, as determined by the Committee and unless otherwise
provided in an applicable agreement with the Company or an Affiliate, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) plea of a felony or conviction of a criminal offense (other than minor
traffic offenses); (iii) material violation of the Company’s Code of Business
Conduct and Ethics; or (iv) material breach of any term of any employment,
consulting or other services, confidentiality, intellectual property or
non-competition agreements, if any, between the Service Provider and the Company
or an Affiliate.


2.10    “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. References in the Plan to any Code Section shall be deemed to
include, as applicable, regulations, and guidance promulgated under such Code
Section.


2.11    “Committee” means the Compensation Committee of the Board, or such other
committee of, and designated from time to time by resolution of, the Board,
which shall be constituted as provided in Section 3.2 (or, if no Committee has
been so designated, the Board).


2.12    “Company” means Ciena Corporation and any successor thereto.


2.13    “Corporate Transaction” means, subject to Section 16.9: (i) any person
or group of persons (as defined in Section 13(d) and 14(d) of the Exchange Act)
together with its affiliates, excluding employee benefit plans of the Company,
is or becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act) of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;
(ii) (A) the dissolution or liquidation of the Company or (B) a merger,
consolidation, or reorganization of the Company with one or more other entities
in which the Company is not the surviving entity and the stockholders of the
Company before such transaction do not retain, directly or indirectly, 50% or
more of the combined voting power of such surviving entity; (iii) a sale,
exchange, or transfer of all or substantially all of the assets of the Company
to another person or entity; or (iv) any transaction (including without
limitation a merger or reorganization in which the Company is the surviving
entity) which results in any person or entity owning 50% or more of the combined
voting power of all classes of stock of the Company.


The Board shall have full and final authority, in its sole discretion, to
determine conclusively whether a Corporate Transaction has occurred pursuant to
the above definition, the date of the occurrence of such Corporate Transaction,
and any incidental matters relating thereto.


2.14    “Covered Employee” means a Grantee who is a covered employee within the
meaning of Section 162(m)(3) of the Code.


2.15    “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months; provided, however, that, with respect to rules regarding
expiration of an Incentive Stock Option following termination of the Grantee’s
Service, Disability shall mean the Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.


2.16    “Dividend Equivalent Right” means a right entitling a Grantee to
receive, or to receive credits for the future payment of, cash, Stock, other
Awards, or other property equal in value to dividends declared or paid with
respect to a number of shares of Stock specified in an Award.







--------------------------------------------------------------------------------





2.17    “Effective Date” means March 23, 2017, the date the Plan was approved by
the Company’s stockholders, with the Plan having been approved by the Board on
December 7, 2016.


2.18    “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.


2.19    “Executive Officers” means “executive officers” as defined under Rule
3b-7 of the Exchange Act.


2.20    “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, or is publicly traded on an
established securities market, the Fair Market Value of a share of Stock shall
be the closing price of the Stock on such exchange or in such market (if there
is more than one such exchange or market the Board shall determine the
appropriate exchange or market) on the Grant Date or such other determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported. If the Stock is not listed on such an exchange or traded on such a
market, Fair Market Value shall be the value of the Stock as determined by the
Board by the reasonable application of a reasonable valuation method, in a
manner consistent with Section 409A of the Code.


2.21    “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons and/or the Grantee
have more than 50% of the beneficial interest, a foundation in which any one or
more of these persons and/or the Grantee control the management of assets, and
any other entity in which one or more of these persons or the Grantee own more
than 50% of the voting interests.


2.22    “Grant Date” means, as determined by the Committee, the latest to occur
of (i) the date as of which the Committee (or the Board, as applicable) approves
an Award, (ii) the date on which the recipient of an Award first becomes
eligible to receive an Award under Section 6, or (iii) such other date as may be
specified by the Committee.


2.23    “Grantee” means a person who receives or holds an Award under the Plan.


2.24    “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code.


2.25    “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.


2.26    “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.


2.27    “Option Price” means the exercise price for each share of Stock subject
to an Option.


2.28    “Other Agreement” shall have the meaning set forth in Section 13.


2.29    “Outside Director” means a member of the Board who is not an officer or
employee of the Company.


2.30    “Performance Award” means an Award made subject to the attainment of
performance-based conditions over a Performance Period of up to ten years.


2.31    “Performance-Based Award” means Performance Stock, Performance Stock
Unit, or Cash Incentive Award that is intended to satisfy the requirements of
Section 162(m) of the Code for certain performance-based compensation.







--------------------------------------------------------------------------------





2.32    “Performance-Based Compensation” means Performance-Based Awards paid to
Covered Employees. Notwithstanding the foregoing, nothing in this Plan shall be
construed to mean that an Award which does not satisfy the requirements for
performance-based compensation under Section 162(m) of the Code does not
constitute performance-based compensation for other purposes, including the
purposes of Section 409A of the Code.


2.33    “Performance-Based Conditions” means the goals underlying a
Performance-Based Award as described in Section 12 and that are approved by the
Company’s stockholders pursuant to this Plan in order to qualify
Performance-Based Awards as Performance-Based Compensation.


2.34    “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to a Performance Award.


2.35    “Performance Stock” means an Award of Restricted Stock denominated in
shares of Stock, which is subject to payout and/or vesting based on the extent
to which the applicable performance goals are achieved during the applicable
Performance Period.


2.36    “Performance Stock Unit” means an Award of Restricted Stock denominated
in units each representing the equivalent of one share of Stock, which is
subject to payout and/or vesting based on the extent to which the applicable
performance goals are achieved during the applicable Performance Period.


2.37    “Plan” means this Ciena Corporation 2017 Omnibus Incentive Plan, as it
may be amended from time to time.


2.38    “Prior Plans” means the 2008 Omnibus Incentive Plan, Cyan, Inc. 2013
Equity Incentive Plan, Cyan, Inc. 2006 Stock Plan, 2000 Equity Incentive
Compensation Plan, and World Wide Packets, Inc. 2000 Stock Incentive Plan.


2.39    “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock or Unrestricted Stock.


2.40    “Restricted Period” shall have the meaning set forth in Section 9.2.


2.41    “Restricted Stock” means an Award of shares of Stock.


2.42    “Restricted Stock Unit” means an Award of Restricted Stock, denominated
in units each representing the equivalent of one share of Stock.


2.43    “SAR Exercise Price” means the per share exercise price of Stock subject
to a SAR granted to a Grantee under Section 8.


2.44    “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.


2.45    “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board or the Committee, which determination shall be final,
binding and conclusive. If a Service Provider’s employment or other Service
relationship is with an Affiliate and the applicable entity ceases to be an
Affiliate, a termination of Service shall be deemed to have occurred when such
entity ceases to be an Affiliate unless the Service Provider transfers his or
her employment or other Service relationship to the Company or any other
Affiliate.


2.46    “Service Provider” means an employee, officer or director of the Company
or an Affiliate, or a consultant or adviser (who is a natural person) currently
providing services to the Company or an Affiliate.





--------------------------------------------------------------------------------







2.47    “Stock” means the common stock, par value $0.01 per share, of the
Company, or any security into which shares of Stock may be changed for or for
which shares of Stock may be exchanged as provided in Section 15.1.


2.48    “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 8.


2.49    “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.


2.50    “Substitute Awards” means Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.


2.51    “Ten Percent Stockholder” means an individual who owns more than 10% of
the total combined voting power of all classes of voting stock of the Company,
its parent, or any of its Subsidiaries. In determining stock ownership, the
attribution rules of Section 424(d) of the Code shall be applied.


2.52    “Unrestricted Stock” means an Award pursuant to Section 10.


3
ADMINISTRATION OF THE PLAN



3.1    Board.


The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and Applicable Law. Without limiting the generality of the
foregoing, the Committee shall have full power and authority to take all actions
and to make all determinations required or provided for under the Plan, any
Award, or any Award Agreement and shall have full power and authority to take
all such other actions and make all such other determinations not inconsistent
with the specific terms and provisions of the Plan that the Committee deems to
be necessary or appropriate to the administration of the Plan, any Award, or any
Award Agreement. All such actions and determinations shall be by the affirmative
vote of a majority of the members of the Committee present at a meeting or by
unanimous consent of the Committee executed in writing or evidenced by
electronic transmission in accordance with the Company’s certificate of
incorporation and by-laws and Applicable Law. The interpretation and
construction by the Committee of any provision of the Plan, any Award, or any
Award Agreement shall be final, binding and conclusive.
3.2    Committee.


(a)The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the certificate of incorporation and by-laws of the
Company and Applicable Law.


(b)Except as provided in Section 3.2(c) and except as the Board may otherwise
determine, the Committee, if any, appointed by the Board to administer the Plan
shall consist of two or more Outside Directors of the Company who (i) qualify as
“outside directors” within the meaning of Section 162(m) of the Code, (ii) meet
such other requirements as may be established from time to time by the
Securities and Exchange Commission for plans intended to qualify for exemption
under Rule 16b-3 (or its successor) under the Exchange Act, and (iii) comply
with the independence requirements of the stock exchange on which the Stock is
listed. Awards to Outside Directors and Executive Officers shall be administered
only by the Committee and may not be subject to discretion of or determination
by the Company’s management.


(c)The Board may also appoint one or more separate Committees of the Board, each
composed of one or more directors of the Company who need not be Outside
Directors, who may administer the Plan with respect to





--------------------------------------------------------------------------------





employees or other Service Providers who are not Executive Officers or directors
of the Company, may grant Awards under the Plan to such employees or other
Service Providers, and may determine all terms of such Awards.


(d)In the event that the Plan, any Award, or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section 3.2. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding, and conclusive. To the extent permitted by
Applicable Law, the Committee may delegate its authority under the Plan to a
member of the Board or such other person, and any action undertaken by any such
member of the Board or other person in accordance with the Committee’s
delegation of authority will have the same force and effect as if undertaken
directly by the Committee, and any reference in the Plan, an Award, or an Award
Agreement to the Committee will, to the extent consistent with the terms and
limitations of such delegation, be deemed to include a reference to each such
member of the Board or other person.


3.3    Terms of Awards.


Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:
(a)    designate Grantees,


(b)    determine the type or types of Awards to be made to a Grantee,


(c)    determine the number of shares of Stock to be subject to an Award or to
which an Award relates,


(d)    establish the terms and conditions of each Award (including, but not
limited to, the Option Price, the SAR Exercise Price, the Purchase Price, the
nature and duration of any restriction or condition (or provision for lapse
thereof) relating to the vesting, exercise, transfer, or forfeiture of an Award
or the shares of Stock subject thereto, the treatment of an Award in the event
of a Corporate Transaction (subject to applicable agreements), and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options),


(e)    prescribe the form of each Award Agreement evidencing an Award,


(f)    except as otherwise provided in Section 3.5, amend, modify, or supplement
the terms of any outstanding Award, which authority specifically includes the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to make or modify Awards to eligible individuals who are foreign
nationals or are individuals who are employed outside the United States to
recognize differences in local law, tax policy, or custom; provided that,
notwithstanding the foregoing, no amendment, modification, or supplement of any
Award shall, without the consent of the Grantee, impair the Grantee’s rights
under such Award, and


(g)    make Substitute Awards.


3.4    Forfeiture; Recoupment.


The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee with respect to an Award thereunder on account of
actions taken by, or failed to be taken by, the Grantee in violation or breach
of or in conflict with any employment agreement, non-competition agreement, any
agreement prohibiting solicitation of employees or clients of the Company or any
Affiliate thereof or any confidentiality obligation with respect to the Company
or any Affiliate thereof or otherwise in competition with the Company or any
Affiliate thereof, to the extent specified in such Award Agreement applicable to
the Grantee. In addition, the Company may terminate and cause the forfeiture of
an Award if the Grantee is an employee of the Company or an Affiliate thereof
and is terminated for Cause as defined in the applicable Award Agreement or the
Plan, as applicable.





--------------------------------------------------------------------------------





Furthermore, if the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 and any Grantee who knowingly engaged in the misconduct, was grossly
negligent in engaging in the misconduct, knowingly failed to prevent the
misconduct, or was grossly negligent in failing to prevent the misconduct, shall
reimburse the Company the amount of any payment in settlement of an Award earned
or accrued during the 12-month period following the first public issuance or
filing with the United States Securities and Exchange Commission (whichever
first occurred) of the financial document that contained such material
noncompliance.
Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company (i) to the extent set forth in this Plan or an
Award Agreement or (ii) to the extent the Grantee is, or in the future becomes,
subject to (A) any Company or Affiliate “clawback” or recoupment policy that is
adopted by the Company, including to comply with the requirements of Applicable
Law, or (B) any Applicable Law that imposes mandatory recoupment, under
circumstances set forth in such Applicable Law.
3.5    No Repricing.


Notwithstanding anything in this Plan to the contrary, no amendment or
modification may be made to an outstanding Option or SAR, including, without
limitation, by replacement, exchange, or cancellation of Options or SARs for
cash or another Award or award type, that would be treated as a repricing under
the rules of the stock exchange on which the Stock is listed, in each case,
without the approval of the stockholders of the Company, provided, that,
appropriate adjustments may be made to outstanding Options and SARs pursuant to
Section 16 or Section 5.2 and may be made to make changes to achieve compliance
with Applicable Law, including Section 409A of the Code.
3.6    Deferral Arrangement.


The Committee may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or Dividend Equivalent Rights and, in connection therewith, provisions
for converting such credits into deferred Stock equivalents and for restricting
deferrals to comply with hardship distribution rules affecting tax-qualified
retirement plans subject to Section 401(k)(2)(B)(IV) of the Code. Any such
deferrals shall be made in a manner that complies with Section 409A of the Code.
3.7    No Liability.


No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award, or any
Award Agreement.
3.8    Share Issuance/Book-Entry.


Notwithstanding any provision of this Plan to the contrary, the issuance of the
Stock under the Plan may be evidenced in such a manner as the Board, in its
discretion, deems appropriate, including, without limitation, book-entry
registration or issuance of one or more Stock certificates.
4
STOCK SUBJECT TO THE PLAN



4.1    Number of Shares Reserved for Awards.
Subject to such additional shares of Stock as shall be available for issuance
under the Plan pursuant to Section 4.2, and subject to adjustment pursuant to
Section 15, the maximum number of shares of Stock reserved for issuance under
the Plan shall be equal to the sum of (a) eight million, nine hundred thousand
(8,900,000) shares of Stock, plus (b) the number of shares of Stock available
for future awards under the 2008 Plan as of the Effective Date, plus (c) the
number of shares of Stock related to awards outstanding under the Prior Plans as
of the Effective Date that thereafter terminate by expiration or forfeiture,
cancellation, or otherwise without the issuance of such shares of Stock
(collectively, and in the aggregate, the “Authorized Share Amount”), all of
which may be granted as Incentive Stock





--------------------------------------------------------------------------------





Options. Stock issued or to be issued under the Plan shall be authorized but
unissued shares, or to the extent permitted by Applicable Law, issued shares
that have been reacquired by the Company.
4.2    Adjustments in Authorized Shares.


The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which Section
424(a) of the Code applies. The Authorized Share Amount shall be increased by
the corresponding number of Awards assumed and, in the case of a substitution,
by the net increase in the number of shares of Stock subject to Awards before
and after the substitution.
4.3    Share Usage.


(a)Shares of Stock covered by an Award shall be counted as used as of the Grant
Date. Any shares of Stock that are subject to Awards of Options or SARs will be
counted against the Authorized Share Amount as one share for every one share
subject to an Award of Options or SARs. With respect to SARs, the number of
shares of Stock subject to an award of SARs will be counted against the
Authorized Share Amount regardless of the number of shares actually issued to
settle the SAR upon exercise. Any shares of Stock that are subject to Awards
other than Options or Stock Appreciation Rights shall be counted against the
Authorized Share Amount as 1.31 shares for every one share granted. A number of
shares of Stock at least equal to the target number of shares issuable under
Performance Stock or Performance Stock Units shall be counted against the
Authorized Share Amount as of the Grant Date, but such number shall be adjusted
to equal the actual number of shares issued upon settlement of the Performance
Stock or Performance Stock Units to the extent different from such target number
of shares.


(b)If any shares of Stock covered by an Award granted under the Plan are not
purchased or are forfeited or expire, or if an Award otherwise terminates
without delivery of any Stock subject thereto, or is settled in cash in lieu of
shares, then the number of shares of Stock counted against the Authorized Share
Amount with respect to such Award shall, to the extent of any such forfeiture,
termination, expiration, or settlement, again be available for making Awards
under the Plan in the same amount as such shares were counted against the
applicable Authorized Share Amount at the time of grant of such Awards, provided
that any shares covered by an Award granted under a Prior Plan will again be
available for making Awards under the Plan in the same amount as such shares
were counted against the limits set forth in the applicable Prior Plan. The
number of shares of Stock available for issuance under the Plan shall not be
increased by (a) any shares of Stock tendered, withheld, or surrendered in
connection with the purchase of shares of Stock upon exercise of an Option as
described in Section 11.2, (b) purchased by the Company with proceeds from
Option exercises, or (c) any shares of Stock deducted or delivered from an Award
payment in connection with the Company’s tax withholding obligations as
described in Section 16.3.


5
TERM AND AMENDMENTS



5.1    Term.


The Plan shall terminate automatically ten years after the Effective Date and
may be terminated on any earlier date as provided in Section 5.2 or Section
15.3; provided, however, that Incentive Stock Options may not be granted under
the Plan after the tenth anniversary of the date of the Board’s adoption of the
Plan.


5.2    Amendment and Termination of the Plan.


The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan; provided that, with respect to Awards theretofore granted under the
Plan, no amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, impair the rights or obligations under any such Award.
An amendment shall be contingent on approval of the Company’s stockholders to
the extent stated by the Board or required by Applicable Law. In addition, an
amendment will be contingent on approval of the Company’s stockholders if the
amendment would: (a) materially increase the benefits accruing to participants
under the Plan, (b) materially increase the aggregate





--------------------------------------------------------------------------------





number of shares of Stock that may be issued under the Plan, or (iii) materially
modify the requirements as to eligibility for participation in the Plan. No
Awards shall be made after termination of the Plan.
6
AWARD ELIGIBILITY AND LIMITATIONS



6.1    Service Providers and Other Persons.


Subject to this Section 6, Awards may be made under the Plan to any Service
Provider, as the Committee shall determine and designate from time to time.
6.2    Successive Awards and Substitute Awards.


A Service Provider may receive more than one Award, subject to such restrictions
as are provided herein. Notwithstanding Sections 7.1 and 8.1, the Option Price
of an Option or the SAR Exercise Price of a SAR that is a Substitute Award may
be less than 100% of the Fair Market Value of a share of Stock on the original
date of grant; provided that, the Option Price or SAR Exercise Price is
determined in accordance with the principles of Section 424 of the Code.
6.3    Limitation on Cash and Shares of Stock Subject to Awards.


During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act:
(a)    the maximum number of shares of Stock subject to Options or SARs that may
be awarded under the Plan to a Grantee other than an Outside Director is
1,000,000 per fiscal year;


(b)    the maximum number of shares of Stock (other than pursuant to an Option
or SAR) that may be awarded under the Plan to a Grantee other than an Outside
Director is 1,000,000 per fiscal year;


(c)    the maximum amount of compensation that may be awarded to an Outside
Director is $500,000 per fiscal year, including the sum of (i) cash compensation
paid and (ii) the Fair Market Value of shares of Stock awarded under the Plan;
provided, however, that the foregoing limitation shall not apply to the extent
than an Outside Director has been or becomes an employee of the Company during
the fiscal year; and
    
(d)    the maximum amount that may be earned by a Grantee as a Performance Award
or other Cash Incentive Award in respect of a Performance Period of 12 months or
less shall be $5,000,000, and the maximum amount that may be earned by a Grantee
as a Performance Award or other Cash Incentive Award in respect of a Performance
Period of greater than 12 months shall be $25,000,000.


The Board may make exceptions to the limitation set forth in Section 6.3(c)
above for individual Outside Directors in extraordinary circumstances, such as
serving on a special transaction or litigation committee of the Board, provided
that the Outside Director receiving such additional compensation may not
participate in the decision to make such exception and award such additional
compensation.
The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 15.
6.4    Award Agreement.


Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Committee shall from time to time
determine. Award Agreements under the Plan need not contain similar provisions
but shall be consistent with the terms of the Plan. Each Award Agreement
evidencing an Award of Options shall specify whether such Options are intended
to be Non-qualified Stock Options or Incentive Stock Options, and in the absence
of such specification such Options shall be deemed Non-qualified Stock Options.
In the event of any inconsistency between the Plan and an Award Agreement, the
provisions of the Plan shall control.





--------------------------------------------------------------------------------





6.5    Minimum Vesting Requirements.


Except as provided in Section 6.6, any Award (other than Substitute Awards)
hereunder shall not vest in full before the one (1) year anniversary of the
Grant Date. Notwithstanding the preceding, the Committee may provide for the
earlier vesting, exercisability, and/or settlement under any such Award (a) in
the event of the Grantee’s death or Disability or (b) in connection with a
Corporate Transaction.
6.6    Unrestricted Pool.


Notwithstanding any provisions of the Plan to the contrary, Awards may be: (a)
granted with vesting terms that do not comply with the requirements of Section
6.5; (b) granted with terms providing for the acceleration of vesting that do
not comply with Section 6.5; and/or (c) modified after the Grant Date to include
terms providing for the acceleration of vesting that do not comply with Section
6.5; provided that, in no event, shall the aggregate number of shares underlying
Awards granted or modified as contemplated in this Section 6.6 exceed 5% of the
Authorized Share Amount. The foregoing 5% limit shall be subject to adjustment
consistent with the adjustment provisions of Section 15 and the share usage
rules of Section 4.3.
6.7    Payment of Dividends.


Notwithstanding any provisions of the Plan to the contrary, dividends declared
or paid on shares of Stock underlying any Awards shall not vest or become
payable unless and until the shares of Stock to which the dividends apply become
vested and nonforfeitable.
7
TERMS AND CONDITIONS OF OPTIONS



7.1    Option Price.


The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option. Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of a share of Stock on the Grant Date; provided, however, that in the event that
a Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than 110% of the Fair Market Value of a share of Stock on the Grant Date. In no
case shall the Option Price of any Option be less than the par value of a share
of Stock.
7.2    Vesting and Exercisability.


Subject to Sections 6.5, 7.3, and 15.3, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Committee and stated in the Award Agreement; provided that no
Option shall be granted to Grantees who are entitled to overtime under
Applicable Law that will vest or be exercisable within a six-month period
starting on the Grant Date. For purposes of this Section 7.2, fractional numbers
of shares of Stock subject to an Option shall be rounded down to the next
nearest whole number.
7.3    Term.


Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the Grant Date of such Option, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Committee
and stated in the Award Agreement relating to such Option; provided, however,
that in the event that the Grantee is a Ten Percent Stockholder, an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
not be exercisable after the expiration of five years from its Grant Date.
7.4    Termination of Service.







--------------------------------------------------------------------------------





Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Committee,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.
7.5    Limitations on Exercise of Options.


Notwithstanding any provision of the Plan to the contrary, in no event may any
Option be exercised, in whole or in part, after the occurrence of an event
referred to in Section 15 which results in termination of the Option.
7.6    Method of Exercise.


Subject to the terms of Section 11 and Section 16.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company or its
designee or agent on any business day, at the Company’s principal office or the
office of such designee or agent, a notice of exercise on the form specified by
the Company and in accordance with any other procedures specified by the
Committee. Such notice shall specify the number of shares of Stock with respect
to which the Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which the Option is being
exercised plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of the Option.
7.7    Rights of Holders of Options.


A Grantee or other individual holding or exercising an Option shall have none of
the rights of a stockholder of the Company (for example, the right to receive
cash or dividend payments or distributions attributable to the subject shares of
Stock or to direct the voting of the subject shares of Stock) until the shares
of Stock covered thereby are fully paid and issued to the Grantee or other
individual. Except as provided in Section 15, no adjustment shall be made for
dividends, distributions, or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of such
issuance.
7.8    Delivery of Stock Certificates.


Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to receive such evidence of
such Grantee’s ownership of the shares of Stock subject to such Option as shall
be consistent with Section 3.8.
7.9    Transferability of Options.


Except as provided in Section 7.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 7.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.
7.10    Family Transfers.


If authorized in the applicable Award Agreement or by the Board in its sole
discretion, a Grantee may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member. For the purpose of
this Section 7.10, a “not for value” transfer is a transfer which is (a) a gift,
(b) a transfer under a domestic relations order in settlement of marital
property rights, or (c) a transfer to an entity in which more than 50% of the
voting interests are owned by Family Members (and/or the Grantee) in exchange
for an interest in that entity. Following a transfer under this Section 7.10,
any such Option shall continue to be subject to the same terms and conditions as
were applicable immediately prior to transfer. Subsequent transfers of
transferred Options are prohibited except to Family Members of the original
Grantee in accordance with this Section 7.10 or by will or the laws of descent
and distribution. The provisions of Section 7.4 relating to termination of
Service shall continue to be applied with respect to the original





--------------------------------------------------------------------------------





Grantee, following which the Option shall be exercisable by the transferee only
to the extent, and for the periods specified, in Section 7.4.
7.11    Limitations on Incentive Stock Options.


An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company; (ii)
to the extent specifically provided in the related Award Agreement; and (iii) to
the extent that the aggregate Fair Market Value (determined at the time the
Option is granted) of the shares of Stock with respect to which all Incentive
Stock Options held by such Grantee become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed $100,000. This limitation shall be applied by taking
Options into account in the order in which they were granted.
7.12    Notice of Disqualifying Disposition.


If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances described in
Section 421(b) of the Code (relating to certain disqualifying dispositions),
such Grantee shall notify the Company of such disposition within ten days
thereof.
8
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS



8.1    Right to Payment and SAR Exercise Price.


A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of a share of Stock on
the date of exercise over (B) the SAR Exercise Price as determined by the
Committee. The Award Agreement for a SAR shall specify the SAR Exercise Price,
which shall be at least the Fair Market Value of a share of Stock on the Grant
Date. SARs may be granted in tandem with all or part of an Option granted under
the Plan or at any subsequent time during the term of such Option, in
combination with all or part of any other Award, or without regard to any Option
or other Award; provided that a SAR that is granted in tandem with all or part
of an Option will have the same term, and expire at the same time, as the
related Option; provided, further, that a SAR that is granted subsequent to the
Grant Date of a related Option must have a SAR Exercise Price that is no less
than the Fair Market Value of a share of Stock on the Grant Date of such SAR.
8.2    Other Terms.


Subject to Section 6.5, the Committee shall determine, on the Grant Date or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future Service requirements), the time or times at
which SARs shall cease to be or become exercisable following termination of
Service or upon other conditions, the method of exercise, the method of
settlement, the form of consideration payable in settlement, the method by or
forms in which Stock will be delivered or deemed to be delivered to Grantees,
whether or not a SAR shall be granted in tandem or in combination with any other
Award, and any other terms and conditions of any SAR; provided that no SARs
granted to Grantees who are entitled to overtime under Applicable Law will vest
or become exercisable within a six-month period starting on the Grant Date.
8.3    Term.


Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, upon the expiration of ten years from the Grant Date of such SAR, or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Committee and stated in the Award Agreement
relating to such SAR.
8.4    Rights of Holders of SARs.


A Grantee or other individual holding or exercising a SAR shall have none of the
rights of a stockholder of the Company (for example, the right to receive cash
or dividend payments or distributions attributable to the subject shares of
Stock or to direct the voting of the subject shares of Stock) until the shares
of Stock covered thereby are fully





--------------------------------------------------------------------------------





paid and issued to the Grantee or other individual. Except as provided in
Section 15, no adjustment shall be made for dividends, distributions, or other
rights with respect to any shares of Stock subject to a SAR for which the record
date is prior to the date of such issuance.


8.5    Transferability of SARs.


Except as provided in Section 8.6, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise a SAR. Except as provided in
Section 8.6, no SAR shall be assignable or transferable by the Grantee to whom
it is granted, other than by will or the laws of descent and distribution.
8.6    Family Transfers.


If authorized in the applicable Award Agreement or by the Committee in its sole
discretion, a Grantee may transfer, not for value, all or part of a SAR to any
Family Member. For the purpose of this Section 8.6, a “not for value” transfer
is a transfer which is (a) a gift, (b) a transfer under a domestic relations
order in settlement of marital property rights, or (c) a transfer to an entity
in which more than 50% of the voting interests are owned by Family Members
(and/or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section 8.6, any such SAR shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer.
Subsequent transfers of transferred SARs are prohibited except to Family Members
of the original Grantee in accordance with this Section 8.6 or by will or the
laws of descent and distribution.
9
TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS



9.1    Grant of Restricted Stock or Restricted Stock Units.


Awards of Restricted Stock or Restricted Stock Units may be made for
consideration or no consideration (other than the par value of the shares of
Stock, which will be deemed paid by Services already rendered or to be
rendered).
9.2    Restrictions.


Subject to Section 6.5, at the time a grant of Restricted Stock or Restricted
Stock Units is made, the Committee may, in its sole discretion, establish a
period of time (a “Restricted Period”) applicable to such Restricted Stock or
Restricted Stock Units. Each Award of Restricted Stock or Restricted Stock Units
may be subject to a different Restricted Period. The Committee may in its sole
discretion, at the time a grant of Restricted Stock or Restricted Stock Units is
made, prescribe restrictions in addition to or other than the expiration of the
Restricted Period, including the satisfaction of corporate or individual
performance objectives, which may be applicable to all or any portion of the
Restricted Stock or Restricted Stock Units as described in Section 12. Neither
Restricted Stock nor Restricted Stock Units may be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of during the Restricted Period or
prior to the satisfaction of any other restrictions prescribed by the Board with
respect to such Restricted Stock or Restricted Stock Units.
9.3    Restricted Stock Certificates.


Subject to Section 3.8, the Company shall issue, in the name of each Grantee to
whom Restricted Stock has been granted, stock certificates representing the
total number of shares of Restricted Stock granted to the Grantee, as soon as
reasonably practicable after the Grant Date. The Committee may provide in an
Award Agreement that either (i) the Secretary of the Company shall hold such
certificates for the Grantee’s benefit until such time as the Restricted Stock
is forfeited to the Company or the restrictions lapse, or (ii) such certificates
shall be delivered to the Grantee; provided, however, that such certificates
shall bear a legend or legends that comply with Applicable Law and makes
appropriate reference to the restrictions imposed under the Plan and the Award
Agreement.







--------------------------------------------------------------------------------





9.4    Rights of Holders of Restricted Stock.


Subject to this Section 9.4, holders of Restricted Stock shall have the right to
vote such shares of Restricted Stock and the right to receive any dividends
declared or paid with respect to such shares of Restricted Stock. The Committee
may provide that any dividends declared or paid on Restricted Stock must be
reinvested in shares of Stock, which may or may not be subject to the same
vesting conditions and restrictions applicable to such Restricted Stock.
Notwithstanding the foregoing, dividends declared or paid on shares of
Restricted Stock shall not vest or become payable unless and until the shares of
Restricted Stock to which the dividends apply become vested and nonforfeitable.
All stock dividend distributions, if any, received by a Grantee with respect to
Restricted Stock as a result of any stock split, stock dividend, combination of
shares, or other similar transaction shall be subject to the same vesting
conditions and restrictions applicable to such underlying shares of Restricted
Stock.
9.5    Rights of Holders of Restricted Stock Units.


(a)    Voting and Dividend Rights.


Holders of Restricted Stock Units shall have no rights as stockholders of the
Company. The Committee may provide in an Award Agreement evidencing a grant of
Restricted Stock Units that the holder of such Restricted Stock Units shall be
entitled to receive Dividend Equivalent Rights; provided that Dividend
Equivalent Rights granted as a component of Restricted Stock Units shall not
vest or become payable unless and until the Restricted Stock Units to which the
Dividend Equivalent Rights correspond become vested and nonforfeitable.
(b)    Creditor’s Rights.


A holder of Restricted Stock Units shall have no rights other than those of a
general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Agreement.
9.6    Termination of Service.
 
Unless the Committee otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee’s
Service, any Restricted Stock or Restricted Stock Units held by such Grantee
that have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited. Upon
forfeiture of Restricted Stock or Restricted Stock Units, the Grantee shall have
no further rights with respect to such Award, including but not limited to any
right to vote Restricted Stock or any right to receive dividends or Dividend
Equivalent Rights with respect to shares of Restricted Stock or Restricted Stock
Units.
9.7    Purchase of Restricted Stock and Shares Subject to Restricted Stock
Units.


The Grantee shall be required, to the extent required by Applicable Law, to
purchase the Restricted Stock or shares of Stock subject to vested Restricted
Stock Units from the Company at a Purchase Price equal to the greater of (a) the
aggregate par value of the shares of Stock represented by such Restricted Stock
or Restricted Stock Units or (b) the Purchase Price, if any, specified in the
Award Agreement relating to such Restricted Stock or Restricted Stock Units. The
Purchase Price shall be payable in a form described in Section 11 or, in the
discretion of the Committee, in consideration for past or future Services
rendered to the Company or an Affiliate.
9.8    Delivery of Stock.


Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Restricted Stock Units settled in shares of Stock
shall lapse, and, unless otherwise provided in the Award Agreement, a book-entry
or direct registration (including transaction advices) or a stock certificate
evidencing ownership of such shares of Stock shall, consistent with Section 3.8,
be issued, free of all such restrictions, to the Grantee or the Grantee’s
beneficiary or estate, as the case may be. Neither the Grantee, nor the
Grantee’s beneficiary or estate, shall have any further rights with regard to





--------------------------------------------------------------------------------





a Restricted Stock Unit once the share of Stock represented by the Restricted
Stock Unit has been issued in accordance with this Section 9.8.
10
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS

 
The Committee may, in its sole discretion, grant (or sell at par value or such
other higher Purchase Price determined by the Board) an Award to any Grantee
pursuant to which such Grantee may receive shares of Stock free of any
restrictions under the Plan (“Unrestricted Stock”), which Awards shall be
deducted from the 5% limitation set forth in Section 6.6. Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in respect
of past Service and other valid consideration, or in lieu of, or in addition to,
any cash compensation due to such Grantee.
11
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK



11.1    General Rule.


Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the Purchase Price for Restricted Stock or vested
Restricted Stock Units shall be made in cash or in cash equivalents acceptable
to the Company.
11.2    Surrender of Shares of Stock.


To the extent provided in an Award Agreement, payment of the Option Price for
shares of Stock purchased pursuant to the exercise of an Option or the Purchase
Price for Restricted Stock or vested Restricted Stock Units may be made all or
in part through the tender or attestation to the Company of shares of Stock,
which shall be valued, for purposes of determining the extent to which the
Option Price or Purchase Price has been paid thereby, at their Fair Market Value
on the date of such tender or attestation.
11.3    Cashless Exercise.


With respect to an Option only, to the extent permitted by Applicable Law and to
the extent provided in an Award Agreement, payment of the Option Price for
shares of Stock purchased pursuant to the exercise of an Option may be made all
or in part by delivery (on a form acceptable to the Committee) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
shares of Stock and to deliver all or part of the sales proceeds to the Company
in payment of the Option Price and/or any withholding taxes described in Section
16.3.
11.4    Other Forms of Payment.


To the extent provided in an Award Agreement, payment of the Option Price for
shares of Stock purchased pursuant to exercise of an Option or the Purchase
Price for Restricted Stock or vested Restricted Stock Units may be made in any
other form that is consistent with Applicable Law, including, without
limitation, (a) with respect to Restricted Stock and vested Restricted Stock
Units only, Service rendered or to be rendered by the Grantee thereof to the
Company or an Affiliate and (b) with the consent of the Company, by withholding
the number of shares of Stock that would otherwise vest or be issuable in an
amount equal in value to the Option Price or Purchase Price and/or any
withholding taxes described in Section 16.3.
12
TERMS AND CONDITIONS OF PERFORMANCE STOCK, PERFORMANCE STOCK UNITS, PERFORMANCE
AWARDS, AND CASH INCENTIVE AWARDS



12.1    Grant of Performance Stock Units/Performance Stock.


Subject to the terms and provisions of this Plan, the Committee, at any time and
from time to time, may grant Performance Stock Units and/or Performance Stock to
Grantees in such amounts and upon such terms as the Committee shall determine.





--------------------------------------------------------------------------------





12.2    Value of Performance Stock Units/Performance Stock.


Each Performance Stock Unit and share of Performance Stock shall have an initial
cash value or an actual or target number of shares of Stock that is established
by the Committee as of the Grant Date. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Stock Units/Performance Stock
that will be earned by the Grantee.
12.3    Earning of Performance Stock Units/Performance Stock.


Subject to the terms of this Plan, after completion of the applicable
Performance Period, the Committee shall determine the extent to which the
corresponding performance goals have been achieved, which will in turn determine
the value and/or number of Performance Stock Units/Performance Stock earned by
the Grantee.
12.4    Form and Timing of Payment of Performance Stock Units/Performance Stock.


Payment of earned Performance Stock Units/Performance Stock shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject to
the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Stock Units/Performance Stock in the form of cash, shares of Stock,
or a combination thereof equal to the value of the earned Performance Stock
Units/Performance Stock at the close of the applicable Performance Period, or as
soon as practicable after the end of the Performance Period. Performance Stock
Units/Performance Stock may be granted subject to any restrictions deemed
appropriate by the Committee. The determination of the Committee with respect to
the form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award. Notwithstanding any provision of the Plan
to the contrary, unless specifically provided in the Award Agreement, the
payment shall occur no later than the 15th day of the third month following the
end of the calendar year in which the Performance Period ends.
12.5    Performance Awards or Cash Incentive Awards Granted to Designated
Covered Employees.


Subject to the terms and provisions of this Plan, the Committee, at any time and
from time to time, may grant Performance-Based Awards. If and to the extent that
the Committee determines that any Award to be granted to a Grantee who is
designated by the Committee as likely to be a Covered Employee should qualify as
Performance-Based Compensation, the grant, exercise, and/or settlement of such
Award shall be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 12.5.
(a)    Performance Goals Generally.


The performance goals for such Awards shall consist of one or more business
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 12.5.
Performance goals shall be objective and shall otherwise meet the requirements
of Section 162(m) of the Code and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
The Committee may determine that such Awards shall be granted, exercised, and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, exercise, and/or
settlement of such Awards. Performance goals may differ for Awards granted to
any one Grantee or to different Grantees. The performance goals upon which the
payment or vesting of an Award to a Covered Employee that is intended to qualify
as Performance-Based Compensation shall be limited to the Performance-Based
Conditions set forth on Exhibit A.
Any Performance-Based Conditions may be used to measure the performance of the
Company, a Subsidiary, and/or an Affiliate as a whole or any business unit,
operating segment, or functional unit of the Company, Subsidiary, and/or an
Affiliate or any combination thereof, as the Committee may deem appropriate, or
any of the Performance-Based Conditions set forth on Exhibit A as compared to
the performance of a group of comparator companies, or published or special
index that the Committee, in its sole discretion, deems appropriate, or the
Company may select Performance-Based Conditions set forth in Exhibit A as
compared to various stock market indices. The Committee





--------------------------------------------------------------------------------





also has the authority to provide for accelerated vesting of any Award based on
the achievement of performance goals pursuant to the Performance Measures
specified in this Section 12.
(b)    Timing For Establishing Performance Goals.


Performance goals shall be established not later than the earlier of (i) 90 days
after the beginning of any Performance Period applicable to such Awards and (ii)
the day on which 25% of any Performance Period applicable to such Awards has
expired, or at such other date as may be required or permitted for
Performance-Based Compensation.
(c)    Settlement of Awards; Other Terms.


Settlement of such Awards shall be in cash, Stock, other Awards, or other
property, in the discretion of the Committee. The Committee may, in its sole
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Awards. The Committee shall specify the circumstances in which such
Performance Award or Cash Incentive Awards shall be paid or forfeited in the
event of termination of Service by the Grantee prior to the end of a Performance
Period or settlement of Awards.
(d)    Evaluation of Performance.


Unless otherwise provided in an Award Agreement, in evaluating performance
against a performance goal the Committee shall have the discretion to include or
exclude any of the following events that occur during a Performance Period: (a)
asset write-downs; (b) litigation or claims, judgments, or settlements; (c) the
effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results; (d) any reorganization or restructuring
events or programs; (e) extraordinary, non-core, non-operating, or non-recurring
items and items that are either of an unusual nature or of a type that indicates
infrequency of occurrence as a separate component of income from continuing
operations; (f) acquisitions or divestitures; (g) foreign exchange gains and
losses; (h) impact of shares of Stock purchased through share repurchase
programs; (i) tax valuation allowance reversals; (j) impairment expense; and (k)
environmental expense. To the extent such inclusions or exclusions affect Awards
to Covered Employees, they shall be prescribed in a form that meets the
requirements of Section 162(m) of the Code for deductibility.
(e)    Adjustment of Performance-Based Compensation.


Awards that are intended to qualify as Performance-Based Compensation may not be
adjusted upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis, or any combination as the
Committee determines.
(f)    Committee Discretion.


In the event that the Committee determines that it is advisable to grant Awards
that shall not qualify as Performance-Based Compensation, the Committee may make
such grants without satisfying the requirements of Section 162(m) of the Code
and may establish performance requirements based on Performance-Based Conditions
other than those set forth in Exhibit A.
12.6    Status of Awards under Code Section 162(m).


It is the intent of the Company that Awards under Section 12.5 granted to
persons who are designated by the Committee as likely to be Covered Employees
shall, if so designated by the Committee, constitute qualified Performance-Based
Compensation within the meaning of Section 162(m) of the Code. Accordingly, the
terms of Section 12.5, including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Section
162(m) of the Code. The foregoing notwithstanding, because the Committee cannot
determine with certainty whether a given Grantee will be a Covered Employee with
respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee, at
the time of grant of an Award, as likely to be a Covered Employee with respect
to that fiscal year. If any provision of the Plan or any agreement relating to
such Awards does not comply or is inconsistent with the





--------------------------------------------------------------------------------





requirements of Section 162(m) of the Code, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements.
13
PARACHUTE LIMITATIONS



Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly addresses Section 280G or Section 4999 of the Code
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), if the
Grantee is a “disqualified individual” (as defined in Section 280G(c) of the
Code), any Award held by that Grantee and any right to receive any payment or
other benefit under this Plan shall not become exercisable, vested, or payable
(a) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under this Plan, all Other Agreements, and all Benefit Arrangements,
would cause any payment or benefit to the Grantee under this Plan to be
considered a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code (a “Parachute Payment”) and (b) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Grantee from the
Company under this Plan, all Other Agreements, and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Grantee without causing any such payment or benefit to be considered a Parachute
Payment. In the event that the receipt of any such right to exercise, vesting,
payment, or benefit under this Plan, in conjunction with all other rights,
payments, or benefits to or for the Grantee under any Other Agreement or any
Benefit Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (b) of the
preceding sentence, then the Grantee shall have the right, in the Grantee’s sole
discretion, to designate those rights, payments, or benefits under this Plan,
any Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under
this Plan be deemed to be a Parachute Payment.
14
REQUIREMENTS OF LAW



14.1    General.


The Company shall not be required to offer, sell, or issue any shares of Stock
under any Award if the offer, sale, or issuance of such shares of Stock would
constitute a violation by the Grantee, any other individual holding an Award, or
the Company of any provision of the Company’s certificate of incorporation or
by-laws or of Applicable Law, including, without limitation, any federal or
state securities laws or regulations. If at any time the Company shall
determine, in its discretion, that the listing, registration, or qualification
of any shares of Stock subject to an Award upon any stock exchange or under any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the offering, sale, issuance, or purchase of shares hereunder,
no shares of Stock may be offered, sold, or issued to the Grantee or any other
individual holding an Award unless such listing, registration, qualification
shall have been effected or obtained free of any conditions not acceptable to
the Company, and any delay caused thereby shall in no way affect the date of
termination of the Award. Without limiting the generality of the foregoing, in
connection with the Securities Act, upon the exercise of any Option or any SAR
that may be settled in shares of Stock or the delivery of any shares of Stock
underlying an Award, unless a registration statement under the Securities Act is
in effect with respect to the shares of Stock covered by such Award, the Company
shall not be required to offer, sell, or issue such shares of Stock unless the
Board has received evidence satisfactory to it that the Grantee or any other
individual holding an Award may acquire such shares pursuant to an exemption
from registration under the Securities Act. Any determination by the Board in
connection with the foregoing shall be final, binding, and conclusive. The
Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Securities Act. The Company shall not be
obligated to take any affirmative action in order to cause the exercise of an
Option or a SAR or the issuance of shares of Stock pursuant to the Plan to
comply with Applicable Law. As to any jurisdiction that expressly imposes the
requirement that an Option or SAR that may be settled in shares of Stock shall
not be exercisable until the shares of Stock covered by such Option or SAR are
registered or are exempt from registration,





--------------------------------------------------------------------------------





the exercise of such Option or SAR under circumstances in which the laws of such
jurisdiction apply shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.
14.2    Rule 16b-3.


During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intention of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, such provision or action shall be deemed
inoperative to the extent permitted by Applicable Law and deemed advisable by
the Board, and shall not affect the validity of the Plan. In the event that Rule
16b-3 is revised or replaced, the Board may exercise its discretion to modify
this Plan in any respect necessary or advisable in its judgment to satisfy the
requirements of, or to permit the Company to avail itself of the benefits of,
the revised exemption or its replacement.
15
EFFECT OF CHANGES IN CAPITALIZATION



15.1    Changes in Stock.


If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse stock split, spin-off, combination of
shares, exchange of shares, stock dividend or other distribution payable in
capital stock, or other increase or decrease in such shares effected without
receipt of consideration by the Company occurring after the Effective Date, the
number and kinds of shares for which grants of Options and other Awards may be
made under the Plan, including, without limitation, the Authorized Share Amount,
the individual limits set forth in Section 6.3, and the 5% limit set forth in
Section 6.6 shall be adjusted proportionately and accordingly by the Board. In
addition, the number and kind of shares for which Awards are outstanding shall
be adjusted proportionately and accordingly by the Board so that the
proportionate interest of the Grantee immediately following such event shall, to
the extent practicable, be the same as immediately before such event. Any such
adjustment in outstanding Options or SARs shall not change the aggregate Option
Price or SAR Exercise Price payable with respect to shares that are subject to
the unexercised portion of an outstanding Option or SAR, as applicable, but
shall include a corresponding proportionate adjustment in the Option Price or
SAR Exercise Price per share. The conversion of any convertible securities of
the Company shall not be treated as an increase in shares effected without
receipt of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (including an extraordinary dividend, but excluding a
non-extraordinary dividend, of the Company) without receipt of consideration by
the Company, the Board shall, in such manner as the Board deems appropriate,
adjust (a) the number and kind of shares subject to outstanding Awards and/or
(b) the aggregate and per share Option Price of outstanding Options and the
aggregate and per share SAR Exercise Price of outstanding Stock Appreciation
Rights to reflect such distribution.
15.2    Reorganization in Which the Company Is the Surviving Entity Which does
not Constitute a Corporate Transaction.


Subject to Section 15.3, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Corporate Transaction, any Award
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Award would have been entitled immediately following such reorganization,
merger, or consolidation, with a corresponding proportionate adjustment of the
Option Price or SAR Exercise Price per share of any outstanding Option or SAR so
that the aggregate Option Price or SAR Exercise Price thereafter shall be the
same as the aggregate Option Price or SAR Exercise Price of the shares of Stock
remaining subject to the Option or SAR immediately prior to such reorganization,
merger, or consolidation. Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger, or consolidation. In addition, in the event of a
transaction described in this Section 15.2, Performance-Based Awards shall be
adjusted, including any adjustment to the Performance Measures applicable to
such Awards, as deemed appropriate by the Board.





--------------------------------------------------------------------------------





15.3    Corporate Transaction in which Awards are not Assumed.


Except as otherwise provided in an Award Agreement or as otherwise set forth in
writing, upon the occurrence of a Corporate Transaction in which Awards are not
being assumed, substituted, or continued:
(a)    Except for Performance-Based Awards, all outstanding shares of Restricted
Stock shall be deemed to have vested, and all Restricted Stock Units shall be
deemed to have vested and the shares of Stock or cash subject thereto shall be
delivered, immediately prior to the occurrence of such Corporate Transaction.


(b)    Either or both of the following two actions shall be taken:


(i)fifteen days prior to the scheduled consummation of a Corporate Transaction,
all Options and SARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen days, and/or


(ii)the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Restricted Stock Units, and/or SARs and pay
or deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Board acting in good
faith), in the case of Restricted Stock or Restricted Stock Units, equal to the
formula or fixed price per share paid to holders of shares of Stock and, in the
case of Options or SARs, equal to the product of the number of shares of Stock
subject to the Option or SAR multiplied by the amount, if any, by which (I) the
formula or fixed price per share paid to holders of shares of Stock pursuant to
such transaction exceeds (II) the Option Price or SAR Exercise Price applicable
to such Options or SARs.


With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction, the Plan and all outstanding but unexercised Options and
SARs shall terminate. The Board shall send notice of an event that will result
in such a termination to all individuals who hold Options and SARs not later
than the time at which the Company gives notice thereof to its stockholders.
(c)    For Performance-Based Awards, actual performance to date shall be
determined as of a date reasonably proximal to the date of consummation of the
Corporate Transaction as determined by the Board, in its sole discretion, and
that level of performance thus determined shall be treated as achieved
immediately prior to occurrence of the Corporate Transaction. For purposes of
the preceding sentence, if, based on the discretion of the Board, actual
performance is not determinable, the Performance-Based Awards shall be treated
as though target performance has been achieved. After application of this
Section 15.3(c), if any Awards arise from application of this Section 15.3, such
Awards shall be settled under the applicable provision of Section 15.3(b).


15.4    Corporate Transaction in which Awards are Assumed.


Except as otherwise provided in an Award Agreement or as otherwise set forth in
writing, upon the occurrence of a Corporate Transaction in which Awards are
being assumed, substituted, or continued:
The Plan and Awards theretofore granted shall continue in the manner and under
the terms so provided in the event of any Corporate Transaction to the extent
that provision is made in writing in connection with such Corporate Transaction
for the assumption or continuation of the Awards theretofore granted, or for the
substitution for such Awards for new stock options, stock appreciation rights,
restricted stock, restricted stock units, or dividend equivalent rights relating
to the stock of a successor entity, or a parent or subsidiary thereof, with
appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and option and stock appreciation right
exercise prices.







--------------------------------------------------------------------------------





15.5    Adjustments.


Adjustments under this Section 15 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding, and conclusive. No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Board may provide in the Award
Agreements as of the Grant Date, or any time thereafter with the consent of the
Grantee, for different provisions to apply to an Award in place of those
described in Sections 15.1, 15.2, 15.3 and 15.4. This Section 15 does not limit
the Company’s ability to provide for alternative treatment of Awards outstanding
under the Plan in the event of change of control events that are not Corporate
Transactions.
15.6    No Limitations on Company.


The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or to engage in any other transaction or
activity.
16
GENERAL PROVISIONS



16.1    Disclaimer of Rights.


No provision in the Plan, any Award, or any Award Agreement shall be construed
(a) to confer upon any individual the right to remain in the Service of the
Company or an Affiliate, (b) to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any individual at any time, or
(c) to terminate any Service or other relationship between any individual and
the Company or an Affiliate. In addition, notwithstanding any provision of the
Plan to the contrary, unless otherwise stated in the applicable Award Agreement,
no Award granted under the Plan shall be affected by any change of duties or
position of the Grantee, so long as such Grantee continues to provide Service.
The obligation of the Company to pay any benefits pursuant to this Plan shall be
interpreted as a contractual obligation to pay only those amounts described
herein, in the manner and under the conditions prescribed herein. The Plan and
Awards shall in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any Grantee or beneficiary under the terms of the Plan.
16.2    Nonexclusivity of the Plan.


Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its sole discretion
determines desirable, including, without limitation, the granting of stock
options otherwise than under the Plan.
16.3    Withholding Taxes.


The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by Applicable Law to be withheld with respect
to the vesting of or other lapse of restrictions applicable to an Award or upon
the issuance of any shares of Stock upon the exercise of an Option or otherwise
pursuant to any Award.
At the time of such vesting, lapse, or exercise, the Grantee shall pay in cash
to the Company or an Affiliate, as the case may be, any amount that the Company
or an Affiliate may reasonably determine to be necessary to satisfy such
withholding obligation. The Company may recover such payments in any form
reasonably determined by the Committee, including, without limitation,
withholding shares of Stock issuable to the Grantee, forfeiture of shares of
Stock issuable to the Grantee, or recovery of the proceeds of a directed sale of
shares of Stock issuable to the Grantee.





--------------------------------------------------------------------------------





Subject to the prior approval of the Company or an Affiliate, which may be
withheld by the Company or the Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such minimum required statutory
withholding tax obligations, in whole or in part, (a) by causing the Company or
the Affiliate to withhold shares of Stock otherwise issuable to the Grantee or
(b) by delivering to the Company or the Affiliate shares of Stock already owned
by the Grantee. The shares of Stock so delivered or withheld shall have an
aggregate Fair Market Value equal to such withholding obligations. The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Company or an Affiliate as of the date that the
amount of tax to be withheld is to be determined. A Grantee who has made an
election pursuant to this Section 16.3 may satisfy his or her withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.
The Board has full discretion to allow Grantees to satisfy, in whole or in part,
any additional income, employment, and/or other applicable taxes payable by them
with respect to an Award by electing to have the Company or an Affiliate
withhold from the shares of Stock otherwise issuable or deliverable to, or that
would otherwise be retained by, a Grantee upon the grant, exercise, vesting, or
settlement of the Award, as applicable, shares of Stock having an aggregate Fair
Market Value that is greater than the applicable minimum required statutory
withholding obligation (but such withholding may in no event be in excess of the
maximum statutory withholding amount(s) in a Grantee’s relevant tax
jurisdictions).
16.4    Captions.


The use of captions in this Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.
16.5    Other Provisions.


Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.
16.6    Number and Gender.


With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
16.7    Severability.


If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
16.8    Governing Law.


The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.
16.9    Section 409A of the Code.


The Board intends to comply with Section 409A of the Code, or an exemption to
Section 409A of the Code, with regard to Awards hereunder that constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code. To the extent that the Board determines that a Grantee would be subject to
the additional 20% tax imposed on certain nonqualified deferred compensation
plans pursuant to Section 409A of the Code as a result of any





--------------------------------------------------------------------------------





provision of any Award granted under this Plan, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Board.






*    *    *





--------------------------------------------------------------------------------











To record adoption of the Plan by the Board as of December 7, 2016, and approval
of the Plan by the Company’s stockholders on March 23, 2017, the Company has
caused its authorized officer to execute the Plan.


 
CIENA CORPORATION
 
 
 
 
By:
/S/ David M. Rothenstein
 
Name:
David M. Rothenstein
 
Title:
Senior Vice President and General Counsel
 
 
 
 
Date:
March 23, 2017










--------------------------------------------------------------------------------







Exhibit A
Performance-Based Conditions
The performance goals upon which the payment or vesting of an Award to a Covered
Employee that is intended to qualify as Performance-Based Compensation shall be
limited to the following Performance-Based Conditions, with or without
adjustments (including pro forma adjustments):
(i)    net earnings or net income;


(ii)    operating earnings;


(iii)    pretax earnings;


(iv)    earnings (or loss) per share;


(v)    share price, including growth measures and total stockholder return, and
appreciation in and/or maintenance of the price of the shares of Stock or any
publicly traded securities of the Company;


(vi)    earnings (or losses), including earnings or losses before taxes,
earnings (or losses) before interest and taxes, earnings (or losses) before
interest, taxes, and depreciation, earnings (or losses) before interest, taxes,
depreciation, and amortization, or earnings (or losses) before interest, taxes,
depreciation, amortization, and stock-based compensation, and other similar
adjustments to earnings (or losses);


(vii)    bookings, orders, sales, or revenue, or growth in these measures,
whether in general, by type of product or product line, by service, or by
customer or type of customer;


(viii)    net income (or loss) before or after taxes and before or after
allocation of corporate overhead and bonus;


(ix)    gross or operating margins;


(x)    gross profit;


(xi)    return measures, including return on assets, capital, investment,
equity, sales, or revenue;


(xii)    cash flow, including operating cash flow, free cash flow, cash flow
return on equity, cash flow return on investment, and cash flow per share;


(xiii)    productivity ratios;


(xiv)    expense targets or improvement in or attainment of expense levels or
cost reductions;


(xv)    market share;


(xvi)    financial ratios as provided in credit agreements of the Company and
its subsidiaries;


(xvii)    working capital targets;


(xviii)    cash or equivalents at the end of the fiscal year or fiscal quarter;





--------------------------------------------------------------------------------







(xix)    implementation, completion, or attainment of measurable objectives with
respect to research, development, products, or projects, recruiting and
maintaining personnel, and strategic or operational objectives;


(xx)    completion of acquisitions of businesses or companies;


(xxi)    completion of divestitures and asset sales; and


(xxii)    any combination of any of the foregoing business criteria.





